DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 26 January 2022 has been entered. Claims 1-2, 5, 8-11, 13-15, 17, and 20 remain pending in the application.
	Response to Arguments
	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Objections
Claim 10 is objected to because of the following informalities:  numerous changes were made to claim 10 without being properly documented. The limitation order was changed, however the moved limitations did not get a change marker.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshak et al (US 9,311,207 B1) hereinafter referred to as Marshak in view of Khokhar et al (US 10,592,137 B1) hereinafter referred to as Khokhar.

Regarding claim 1, Marshak teaches A system for RAID storage of data, the system comprising:
 	a plurality of storage drives (Marshak Fig. 1 Storage array 12 depicts a plurality of data storage devices 16a-16n); and
a storage engine coupled to the plurality of storage drives (Marshak Fig. 1  data storage interfaces 23);
wherein the storage engine is configured to receive from a user a plurality of write requests to write data on one or more of the plurality of storage drives (Marshak Fig. 12 host I/O operation 504, which is repeated at the end of every flow chart, thus a plurality of requests; Col. 28 Lines 63-66, "At step 504, the HA may receive a host I/O operation directed to a target location expressed in terms of a LUN and LBA of the LUN"); and
wherein for each of one or more of the plurality of write requests, the storage engine is further configured to:
 		determine a corresponding RAID encoding based, at least in part, on a user-defined service level specifying a required redundancy level indicating a number of drive failures that can be tolerated and/or specifying a required I/O data access speed indicating a number of drives to be used (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each Tier has a designated RAID level, with each RAID level having a known, predetermined drive failure tolerance and I/O access speed);
determine a number, M, of the plurality of storage drives required for the corresponding RAID encoding, wherein the number M is less than a total number of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the );
determine expected performance for one or more of the plurality of storage drives (Marshak Col. 10 Lines 13-17, "Referring to FIG. 3, shown is an example 100 of components that may be used in an embodiment in connection with techniques herein. The example 100 includes performance data monitoring software 134 which gathers performance data about the data storage system");
select a set of storage drives including M of the plurality of storage drives based at least in part on the expected performance for the plurality of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Each tier is M number of the total array of N drives); and
write corresponding data to the selected set of M storage drives using the corresponding RAID encoding (Marshak Fig 12 505b; Col. 29 Lines 13-14, "processing proceeds to step 505b to process the received host I/O operation"), however Marshak does not explicitly teach by calculating a corresponding weighted queue depth, wherein corresponding pending reads are multiplied by a first weighting factor and corresponding pending writes are multiplied by a second weighting factor that is less than the first weighting factor and the weighted pending reads and writes are summed to provide the corresponding weighted queue depth.

by calculating a corresponding weighted queue depth, wherein corresponding pending reads are multiplied by a first weighting factor and corresponding pending writes are multiplied by a second weighting factor that is less than the first weighting factor and the weighted pending reads and writes are summed to provide the corresponding weighted queue depth (Khokhar Col. 8 Lines 37-48, "3) Calculate Disk queue length (average queue depth) using Disk utilization. Queue length=(disk utilization/(1-disk utilization)) 4) Adjust queue length using logarithmic curve if the disk utilization greater than 85%. Queue length=(log l0(Queue length)*13)-l 5) Perform calibration on queue length if required. 6) If SSD drives then adjust Queue length by reducing the Queue length. Write queue length by 30% and Read queue length by 50%. Queue length=Queue length*(read IO %*0.50+writeIO %*0.70)"; Khokhar teaches a system that determines drive performance using a variety of factors, including weighted factors for reads and writes of the drives, in which the weighting for reads is higher than the weighting for writes when determining queue length).
As Marshak and Khokhar are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the Weighted Queue of Khokhar. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches monitoring wait times of the queue, however, Marshak also acknowledges that the number of pending writes to a drive (Col. 19 Lines 50-61) is also impactful. Therefore, it would be obvious to a person having ordinary skill 

Independent claim 14 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore, claims 14 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 2, the combination of Marshak and Khokhar teaches The system of claim 1, wherein the storage engine is configured to select the set of M storage drives by excluding one or more of the plurality of storage drives which have a lowest expected performance of the N storage drives and selecting the set of M storage drives from a remainder of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; The M drives selected to store the data out of the N drives of the array are selected based on the measure of the workload, which means choosing drives with the lowest workload, or in other words, not picking drives (excluding) with high workloads (low performance)).

Dependent claim 15 has substantially the same scope and limitations as claim 2 as it is the corresponding Method claim. Therefore, claims 15 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 10, Marshak teaches A system for RAID storage of data, the system comprising:
 	a plurality of storage drives (Marshak Fig. 1 Storage array 12 depicts a plurality of data storage devices 16a-16n); and
a storage engine coupled to the plurality of storage drives (Marshak Fig. 1  data storage interfaces 23);
wherein the storage engine is configured to receive from a user a plurality of write requests to write data on one or more of the plurality of storage drives (Marshak Fig. 12 host I/O operation 504, which is repeated at the end of every flow chart, thus a plurality of requests; Col. 28 Lines 63-66, "At step 504, the HA may receive a host I/O operation directed to a target location expressed in terms of a LUN and LBA of the LUN"); and
wherein for each of one or more of the plurality of write requests, the storage engine is further configured to:
 		determine a corresponding RAID encoding, based at least in part, on a user-defined service level specifying a required redundancy level indicating a number of drive failures that can be tolerated and/or specifying a required I/O data access speed indicating a number of drives to be used (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and redundancy capabilities. Each Tier has a M number of disks in the tier and a specified RAID level. );
determine a number, M, of the plurality of storage drives required for the corresponding RAID encoding, wherein the number M is less than a total number of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each tier comprises an M number of drives that is less than the number of total drives in the system);
determine an expected performance for each of the plurality of storage drives (Marshak Col. 10 Lines 13-17, "Referring to FIG. 3, shown is an example 100 of components that may be used in an embodiment in connection with techniques herein. The example 100 includes performance data monitoring software 134 which gathers performance data about the data storage system");
select a set of storage drives including M of the plurality of storage drives having the acceptable level of expected performance based at least in part on the corresponding RAID encoding (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; a number of drives in the selected tier (set of storage drives including M) are chosen); and
write corresponding data to the one or more selected storage drives using the corresponding RAID encoding (Marshak Fig 12 505b; Col. 29 Lines 13-14, "processing proceeds to step 505b to process the received host I/O operation"), however Marshak does not explicitly teach by calculating a corresponding weighted queue depth, wherein corresponding pending reads are multiplied by a first weighting factor and corresponding pending writes are multiplied by a second weighting factor that is less than the first weighting factor and the weighted pending reads and writes are summed to provide the corresponding weighted queue depth.
Khokhar teaches by calculating a corresponding weighted queue depth, wherein corresponding pending reads are multiplied by a first weighting factor and corresponding pending writes are multiplied by a second weighting factor that is less than the first weighting factor and the weighted pending reads and writes are summed to provide the corresponding weighted queue depth (Khokhar Col. 8 Lines 37-48, "3) Calculate Disk queue length (average queue depth) using Disk utilization. Queue length=(disk utilization/(1-disk utilization)) 4) Adjust queue length using logarithmic curve if the disk utilization greater than 85%. Queue length=(log l0(Queue length)*13)-l 5) Perform calibration on queue length if required. 6) If SSD drives then adjust Queue length by reducing the Queue length. Write queue length by 30% and Read queue length by 50%. Queue length=Queue length*(read IO %*0.50+writeIO %*0.70)"; Khokhar teaches a system that determines drive performance using a variety of factors, including weighted factors for reads and writes of ).
As Marshak and Khokhar are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the Weighted Queue of Khokhar. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches monitoring wait times of the queue, however, Marshak also acknowledges that the number of pending writes to a drive (Col. 19 Lines 50-61) is also impactful. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a known technique, such as monitoring queue depth weighted by cost of the I/O as taught by Khokhar, to take that known variable into consideration when determining workload. As Marshak already monitors the total wait time in the queue (Col. 10 Lines 45-47) and the total I/O load of the system (Col. 11 Lines 4-5), Marshak already has the information available to determine queue depth (total number of I/O and which I/O are waiting in the queue) and type of I/O in order to give appropriate weight, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification as no additional data gathering is required.

Regarding claim 11, the combination of Marshak and Khokhar teaches The system of claim 10, wherein the storage engine is further configured to determine the expected performance by selecting the set of M storage drives by excluding one or more of the plurality of storage drives which have a lowest expected performance of the N storage drives and selecting the set of M storage drives from a remainder of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; The M drives selected to store the data out of the N drives of the array are selected based on the measure of the workload, which means choosing drives with the lowest workload, or in other words, not picking drives (excluding) with high workloads (low performance)).

Claims 8, 9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marshak and Khokhar as applied to claims 1, 10, and 14 above, and further in view of Fan et al (US 10,452,680 B1) hereinafter referred to as Fan.

Regarding claim 8, the combination of Marshak and Khokhar teaches The system of claim 1, however the combination of Marshak and Khokhar teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is further configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry key and an entry value, wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses.
wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry key and an entry value (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
As the combination of Marshak and Khokhar and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak and Khokhar with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification.

The system of claim 8, wherein for each write request, the entry key further comprises a data length, and the entry value further comprises the RAID encoding (Fan Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The schema includes the length of the data and the volume reference. As each volume is part of a tier, and each tier of Marshak has a predefined RAID encoding, in combination the RAID encoding is indirectly shown by the volume id).

Regarding claim 13, the combination of Marshak and Khokhar teaches The system of claim 10, however the combination of Marshak and Khokhar teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is further configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry key and an entry value, wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses.
wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry key and an entry value (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
As the combination of Marshak and Khokhar and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak and Khokhar with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification.

The system of claim 1, however the combination of Marshak and Khokhar teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is further configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry key and an entry value, wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses.
Fan teaches wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry key and an entry value (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
As the combination of Marshak and Khokhar and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak and Khokhar with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                    
                                                                                                                                                                                    /DAVID YI/Supervisory Patent Examiner, Art Unit 2132